Citation Nr: 1613196	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-23 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from July 1966 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) is from October 2005 and February 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The matter was remanded in December 2014 for additional development.  At that time, the Board noted that the October 2005 rating decision that initially denied the claim was still pending since correspondence following the February 2006 rating decision was construed as a notice of disagreement; therefore, the issue continues to be that of service connection rather than one requiring new and material evidence to reopen a previously denied claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

The probative evidence of record establishes that the Veteran has not had a hearing loss disability, for VA purposes, at any time during the appeal.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A May 2011 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although the claim was initially denied in an October 2005 rating decision, there has been a subsequent rating decision in February 2013, statement of the case in September 2013, and supplemental statements of the case in November 2013 and February 2016 to cure any timing defect.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records as well as VA and private treatment records have been associated with the claims file.  The Veteran has been provided with VA examinations and pursuant to the December 2014 remand another examination was conducted and opinions were obtained.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Evidence of a current disability is the cornerstone for any claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Degmetich v. Brown, 104 F. 3d 1328 (1997).

There has been conflicting evidence as to whether or not the Veteran's current hearing loss impairment is significant enough to be a disability, as defined by 38 C.F.R. § 3.385.

On VA audiological evaluation in January 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
15
10
10
20
15

The average hearing threshold was 14 dB in each ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  See page 16 of Medical Treatment Record - Government Facility received January 8, 2007.

On VA audiological evaluation in October 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
20
LEFT
20
20
20
25
25

The average hearing threshold was 22 dB in each ear.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.

In contrast, the Veteran submitted an audiogram from a private provider that contained evidence of a bilateral hearing loss disability.  The audiological evaluation showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
45
40
35
LEFT
40
45
40
45
55

The word discrimination score was 100 percent in each ear.  See Medical Treatment Record - Non-Government Facility received May 18, 2011.

While these findings meet the definition of a hearing disability, they are also a marked departure from VA findings noted prior to and subsequent to this evaluation.  To clarify the matter, the Veteran was afforded another VA examination in December 2015.

On the VA authorized audiological evaluation in in December 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
20
LEFT
20
20
25
25
35

The average threshold was 21 dB in the right ear and 26 Hertz in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The diagnoses indicated there was no sensorineural hearing loss in the right ear in the frequency range of 500 to 4000 Hertz, but there was sensorineural hearing loss in the left ear in this same range.

The audiologist's comments regarding the private evaluation indicate that the test showed very poor SRT-PTA agreement.  The obtained 100 percent speech discrimination score would be less than likely if the test was presented at 40 dB SL as listed above SRT as this would only be slightly above volunteered pure tone thresholds.  She added that this test should not be considered as valid for rating purposes especially in light of multiple other audiograms performed before and after it that suggested a more consistent hearing sensitivity with the range of normal from 500 to 4000 Hertz.  See VA Examination received October 4, 2012.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Schoolman v. West, 12 Vet. App. 307, 310-11 1999); Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).

The opinion that the private evaluation should not be considered valid is probative and supported by an adequate rationale.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Indeed, the private evaluation presents a significant discrepancy between the word recognition and the audiogram findings.  It is also an anomaly among the other hearing tests that are otherwise very similar in their findings.  It is for these reasons that the Board finds that the private evaluation is less probative than the VA examinations as to the degree of Veteran's hearing loss.

In light of the evidence, the Board finds that the preponderance of the evidence is against the finding that the Veteran has a hearing loss disability in either ear presently or at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  All 3 VA examinations contain findings that show hearing within normal limits.  In this regard, there is no auditory threshold of 40 decibels or greater shown in any tested frequency from 500 to 4000 Hz or a auditory threshold of 26 decibels for at least 3 tested frequencies from 500 to 4000 Hz.  Furthermore, the speech recognition score using the Maryland CNC Test were not less than 94 percent.  The VA examiner has adequately explained how the one private examination report should not be considered as a reliable source.

Consideration has been given to the statements from the Veteran that he suffers from bilateral hearing loss due to his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of sensorineural hearing loss, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Sensorineural hearing loss is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that audiological testing is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007).

That is, while he is competent to report decreased hearing acuity, there is no indication that the Veteran is competent to diagnose sensorineural hearing loss for VA purposes.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345   (Fed.Cir.2012). Given the nature of the nexus question in this case, the Board therefore concludes that the lay statements that attempt to diagnose and link hearing loss to service are not competent medical evidence.

ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


